DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner acknowledges Applicant’s response filed on 03/04/2022 containing amendments and remarks to the claims.
The objections of claims 45 and 47 for minor informalities are withdrawn due to amendments made to the claims. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 12-23 directed to an invention non-elected without traverse.  Accordingly, claims 12-23 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 7-10, filed 03/04/2022, with respect to the rejections of claims 35-50 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The Applicant has persuasively argued and amended the claims to address the 112(b) rejections. Therefore, the rejections of claims 35-50 under 35 U.S.C. 112(b) have been withdrawn. 
No prior art alone or in combination discloses a method of filtering an oil vapor produced from the conversion of plastic molecules as recited in claims 35 and 50. Specifically, no prior art appears to disclose treating an oil vapor comprising plastic fragments, macromolecules, liquid oil and wax, produced from the conversion of plastic molecules using a porous membrane comprising catalyst material, wherein the porous membrane filters plastic fragments and macromolecules, and the catalyst cracks liquid oil and wax; and no prior art appears to disclose treating an oil vapor comprising entrained particulates, plastic fragments and macromolecules, wherein plastic fragments are filtered and cracked in the pores of a catalytic membrane layer, and liquid oil and waxes cracked in second pores of a porous support structure. 
Magrini et al. (US 2021/0024829 A1), directed to catalytic hot-gas filtration of biomass pyrolysis vapors, discloses a process for providing a gas or vapor to a catalytic hot-gas filter (CHGF) comprising a filter element and a catalyst ([0006]; [0085]). Magrini discloses that the CHGF filters char and alkali metals, while simultaneously performing upgrading reactions such as partial deoxygenation and/or alkylation on pyrolysis vapors ([0090]-[0093]). Magrini differs from the claimed invention in that Magrini is directed to treating gas or vapors produced from biomass and not necessarily plastic, and the catalyst material in the CHGF is used to not disclosed to be used for cracking entrained liquid oil or wax, or plastic fragments, but rather converting chemical species through deoxygenation or alkylation reactions. 
Hu et al. (US 2017/0209829 A1), directed to integrated membrane-pyrolysis system and methods, discloses a method of processing a mixture of heated vapors from a pyrolysis process (Abstract). Hu teaches a membrane that may include a metal containing coating that functions as a catalyst ([0030]). The heated gaseous products from pyrolysis are filtered through the membrane to separated compounds that have differing polarities and the catalyst functions to promote deoxygenation, hydrogenation, hydrodeoxygenation, hydrodesulfurization, hydrodenitrogenation or steam reforming ([0027]-[0030]). Hu differs from the claimed process in that the filter is not used to separate particulates and the catalyst does not crack entrained liquid oil and wax. 
Jones et al. (US 2014/0073824 A1), directed to pyrolysis vapor rapid filtration and conversion to fuel, discloses processes for decreasing entrained char and other contaminants in pyrolysis vapors in a moving bed granular filter (MBGF) (Abstract). Pyrolysis vapors are passed through a MBGF in which entrained particles are removed ([0025]). The MBGF may further comprise an upgrading catalyst that can catalyze hydrocracking ([0064]). Jones differs from the claimed invention in that Jones does not appear to explicitly disclose that the vapors are those produced from the conversion of plastic and does not disclose a filter comprising a porous membrane. The filter of Jones is a moving bed granular filter which one of ordinary skill would find structurally different from a porous membrane filter as claimed.
Alvin (U.S. Patent No. 6,863,868), directed to a catalytic enhanced filtration apparatus, discloses a hot gas filtration apparatus comprising a porous membrane and catalyst material on the porous membrane (Abstract). The catalytic filter is capable of removing particulates and the catalyst catalyzes reactions including tar cracking (col. 9, lines 46-56). Alvin discloses an apparatus would appear to be capable of performing the claimed method, however, does not appear to explicitly disclose a method for filtering oil vapor produced from plastic or that the apparatus is necessarily capable of filtering specific oils as required by the claims.
As such, claims 35-50 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772